126 Ga. App. 342 (1972)
190 S.E.2d 560
HAND TRADING COMPANY
v.
DANIELS et al.
46887.
Court of Appeals of Georgia.
Argued January 31, 1972.
Decided May 23, 1972.
H. Thaxton Monk, Jr., for appellant.
Fred B. Hand, Jr., for appellees.
BELL, Chief Judge.
This is a declaratory judgment action in which plaintiffs sought a declaration as to the priority of liens on certain real property as between the Farmers Home Administration and the defendant, a judgment creditor of plaintiffs. It is undisputed that plaintiffs were deeded real estate and gave a security deed to the Farmers Home Administration as security for a $14,500 loan made to plaintiffs for the purchase of a lot and construction of a house. The defendant had previously obtained a money judgment against the plaintiffs. The issue is controlled adversely to defendant, as a "mortgage or deed to land, securing its purchase money and executed as a part of the same transaction in which the purchaser acquires title, will exclude or take precedence over any prior lien against the property arising through or against the purchaser. Where the contracts are simultaneously made, so as to constitute one transaction,`it makes no difference that the purchase-money mortgage may be made to a third person who advances the purchase money at the time the purchaser receives his conveyance.'" Federal *343 Land Bank v. Bank of Lenox, 192 Ga. 543, 556 (16 SE2d 9); Protestant Episcopal Church v. Lowe Co., 131 Ga. 666 (63 SE 136, 127 ASR 243); Achey v. Coleman, 92 Ga. 745 (19 SE 710). The fact that no house was constructed on the land at the time of the transaction will not bring about a different result as it is clear and undisputed that the loan was made for the purpose of providing purchase money for the lot and the construction of a house which has been accomplished. The trial court's judgment declaring that the defendant's prior judgment lien is inferior to the security instrument of the Farmers Home Administration is
Affirmed. Eberhardt, P. J., and Evans, J., concur.